Citation Nr: 1135196	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran testified at a personal hearing before a Decision Review Officer (DRO) sitting at the RO in February 2004 and a video-conference hearing before the undersigned Veterans Law Judge in December 2006; transcripts of both hearings are associated with the claims file.

In February 2007, the Board denied entitlement to type II diabetes mellitus, claimed as a result of herbicide exposure.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a December 2007 Joint Motion for Remand, which was granted by Order of the Court in December 2007, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  

Thereafter, in August 2008, the Board remanded this appeal for further evidentiary and procedural development.  As discussed in more detail below, additional evidence has been associated with the claims file that unfortunately necessitates another remand.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to Agent Orange during service and is therefore entitled to service connection for type II diabetes mellitus on a presumptive basis.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).  He has claimed exposure to Agent Orange through two different means.  Relevant to this remand, one such exposure occurred while he was serving temporary duty on the island of Hon Sao, located off the coast of southern Vietnam.  In statements submitted during this appeal, the Veteran explained that he was sent to this island by ship, along with one other member of his unit, to repair a radio tower on or about March or April 1964.  In support of his assertion, the Veteran has submitted a buddy statement from the individual who travelled with him to the island of Hon Sao as well as a detailed description of the island complete with a hand drawn map.  

In its April 2008 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to research: (1) whether the Veteran served temporary duty (TDY) on the island of Hon Sao, and (2) whether Agent Orange was used on the island of Hon Sao.  With regard to the latter question, the record reflects that a request for such information was sent to the Agent Orange Mailbox within the Veterans Benefits Administration (VBA) in March 2010.  The March 2010 reply indicates that Hon Sao "is an island of Vietnam and is in Vinh Long."  Therefore, if "this veteran was in fact on the island of Hon Sao . . . you would give . . .  [him] . . . the presumption of exposure to AO [Agent Orange]."

Thus far, the AOJ has been unable to verify whether the Veteran had TDY on Hon Sao.  However, the Board finds the lay statements submitted by the Veteran and his "buddy" to be of sufficient weight and detail to investigate further.  Specifically, the Board notes that the record does not contain any information regarding whether the island of Hon Sao, or any of its sister islands (known as Hon Khoai group of islands), was used during the Vietnam Era as a military site, to include as a radio relay station.  Such information would, in the Board's opinion, serve to corroborate the Veteran's lay assertions of being on the island of Hon Sao because it would verify the reason for his visit.  As such, the AOJ should conduct any development, including contacting appropriate authorities such as the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) or Service Department to determine: (1) whether any of the islands located in the Hon Khoai group of islands, including Hon Sao, were used as a United States (U.S.) military site in 1964, and if so (2) whether any of the islands had a radio tower and/or communications station on it.  

As a final note, the Board observes that the December 2007 Joint Motion for Remand from the Court expressly indicates that should the Board remand this case for any reason, the Veteran should be provided a VA examination for purposes of determining the etiology of his current diabetes mellitus.  A review of the record reflects that such development has not yet been accomplished.  As such, while this appeal is being remanded, the AOJ should schedule the Veteran for an examination to investigate whether the Veteran's diabetes mellitus may otherwise be related to service in case exposure to an herbicide agent is not confirmed.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (holding that any rulings, interpretations, or conclusions of law contain in decisions of the Court are authoritative and binding and are to be considered and followed by the Board unless overturned by the Court en banc, the United States Court of Appeals for the Federal Circuit, or the Supreme Court).  

Accordingly, the case is REMANDED for the following action:

1.  Research and prepare a memo that responds to the following questions.  Any leads should be followed to their natural conclusion, and the AOJ's development should include contacting appropriate authorities, such as the JSRRC or Service Department.  All efforts to obtain the answers to these questions should be documented in the claims file.  

(a) Whether any of the islands located in the Hon Khoai group of islands, including Hon Sao, were used as a U.S. military site in 1964; 

(b) Whether any of the islands located in the Hon Khoai group of islands, including Hon Sao, had a radio tower and/or communications station located on it in 1964.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining an opinion regarding the etiology of any current diabetes mellitus.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, interviewing and examining the Veteran, and conducting any necessary testing, the examiner should opine as to whether the Veteran's current diabetes mellitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, in any way.  A detailed explanation should accompany any opinion, should reflect consideration of both lay and medical evidence, and should discuss any relevant clinical or lay evidence of record used to reach the opinion provided.  The examiner should be notified that the Board is most interested in whether the Veteran's diabetes mellitus is related to service by reason other than exposure to an herbicide agent.  

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


